Case 3:19-cv-01307-L-BN Document 20 Filed 06/17/20                     Page 1 of 3 PageID 2355



                          IN THE UNITED STATES DISTRICT COURT
                              NORTHERN DISTRICT OF TEXAS
                                    DALLAS DIVISION

CLAVIN JONES,                                     §
                                                  §
                 Petitioner,                      §
v.                                                §    Civil Action No. 3:19-CV-1307-L-BN
                                                  §
LORIE DAVIS, Director,                            §
Texas Department of Criminal Justice              §
Correctional Institutions Division,               §
                                                  §
                 Respondent.                      §

                                              ORDER

       The Findings, Conclusions and Recommendation of the United States Magistrate Judge

(“Report”) (Doc. 18) was entered on February 26, 2020, recommending that the court deny

Petitioner’s habeas corpus petition under 28 U.S.C. § 2254 (Doc. 3) in which he asserts that he was

denied due process because an eyewitness committed perjury during his trial. The magistrate judge

reasoned that the habeas petition should be denied because, given the state habeas court’s adoption

of the State’s proposed findings of fact and conclusions of law, Petitioner has failed to carry his

burden of demonstrating that it was unreasonable for the Texas Court of Criminal Appeals to deny

his habeas claim.

       Respondent filed objections to the Report on March 4, 2020 (Doc. 19). Respondent agrees

with the Report’s ultimate recommendation but asserts that objections are being made to preserve

her arguments for appellate purposes. Respondent further asserts that, while the magistrate judge

acknowledged her objection regarding the timeliness of the habeas petition, “the Report does not

specify the Director’s full time-bar argument; [and] the Report further declines to determine Jones’s

timeliness because the statute of limitations is not jurisdictional, thus, the petition could be denied

Order – Page 1
Case 3:19-cv-01307-L-BN Document 20 Filed 06/17/20                                  Page 2 of 3 PageID 2356



on the merits.” Obj. 2. In other words, Respondent objects to the magistrate judge’s determination

that the habeas petition should be denied on the merits rather than the statute of limitations ground

urged by her.

        Having reviewed the pleadings, file, record in this case, and Report, and having conducted

a de novo review of that portion of the Report to which objection was made, the court determines

that the findings and conclusions of the magistrate judge are correct, and accepts them as those of

the court. It is, thus, not necessary for the court to determine whether dismissal of this action is also

appropriate based on Respondent’s statute of limitations argument. Accordingly, the court

overrules Respondent’s objections, denies Petitioner’s section 2254 habeas corpus petition (Doc.

3) for the reasons stated in the Report, and dismisses with prejudice this habeas action. In

overruling Respondent’s objections, the court does not comment on the merits of the statute of

limitations argument; rather, this ruling pertains to Respondent’s contention that the magistrate

judge should have, but did not address the statute of limitations argument as an additional basis for

dismissal of this action.

        Considering the record in this case and pursuant to Federal Rule of Appellate Procedure

22(b), Rule 11(a) of the Rules Governing §§ 2254 and 2255 proceedings, and 28 U.S.C. § 2253(c),

the court denies a certificate of appealability.* The court determines that Petitioner has failed to


        *
            Rule 11 of the Rules Governing §§ 2254 and 2255 Cases provides as follows:

                  (a)       Certificate of Appealability. The district court must issue or deny a certificate of
        appealability when it enters a final order adverse to the applicant. Before entering the final order, the
        court may direct the parties to submit arguments on whether a certificate should issue. If the court
        issues a certificate, the court must state the specific issue or issues that satisfy the showing required
        by 28 U.S.C. § 2253(c)(2). If the court denies a certificate, the parties may not appeal the denial but
        may seek a certificate from the court of appeals under Federal Rule of Appellate Procedure 22. A
        motion to reconsider a denial does not extend the time to appeal.

                   (b)     Time to Appeal. Federal Rule of Appellate Procedure 4(a) governs the time to

Order – Page 2
Case 3:19-cv-01307-L-BN Document 20 Filed 06/17/20                               Page 3 of 3 PageID 2357



show: (1) that reasonable jurists would find this court’s “assessment of the constitutional claims

debatable or wrong;” or (2) that reasonable jurists would find “it debatable whether the petition

states a valid claim of the denial of a constitutional right” and “debatable whether [this court] was

correct in its procedural ruling.” Slack v. McDaniel, 529 U.S. 473, 484 (2000). In support of this

determination, the court accepts and incorporates by reference the Report. In the event that a notice

of appeal is filed, Petitioner must pay the $505 appellate filing fee or submit a motion to proceed in

forma pauperis on appeal.

       It is so ordered this 17th day of June, 2020.



                                                               _________________________________
                                                               Sam A. Lindsay
                                                               United States District Judge




       appeal an order entered under these rules. A timely notice of appeal must be filed even if the district
       court issues a certificate of appealability.

Order – Page 3
